EXHIBIT32.1 SECTION PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER OF LASH, INC. In connection with the accompanying Annual Report on Form 10-K of Lash, Inc. for the year ended June 30, 2016, the undersigned, Amber Joy Finney, President and Chief Executive Officer of Lash, Inc., does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: such Annual Report on Form 10-K for the year ended June 30, 2016 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in such Annual Report on Form 10-K for the year ended June 30, 2016 fairly presents, in all material respects, the financial condition and results of operations of Lash, Inc. Date: February 1, 2017 By: /s/ Amber Joy Finney Amber Joy Finney President and Chief Executive Officer (principal executive officer, principal financial officer, and principal accounting officer)
